         Case: 1:20-cv-00616-JPC Doc #: 7 Filed: 05/26/20 1 of 2. PageID #: 27




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                               CLEVELAND DIVISION

 GLORIA A. IRONS WILLIAMS,
 individually, and on behalf of all others
 similarly situated

      Plaintiff,
                                                        Case No. 1:20-cv-00616-CAB
 v.

 GO TO DRA LLC,

      Defendant.

                      REQUEST FOR CLERK’S ENTRY OF DEFAULT

        In accordance with Fed. R. Civ. P. 55(a), I request that a Clerk’s Entry of Default be entered

against GO TO DRA LLC for failure to plead or otherwise defend.

DATED: May 26, 2020                                           Respectfully submitted,

                                                              GLORIA A. IRONS WILLIAMS

                                                              By: /s/ Joseph S. Davidson

                                                              Mohammed O. Badwan
                                                              Joseph S. Davidson
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              mbadwan@sulaimanlaw.com
                                                              jdavidson@sulaimanlaw.com




                                                  1
       Case: 1:20-cv-00616-JPC Doc #: 7 Filed: 05/26/20 2 of 2. PageID #: 28




                                CERTIFICATE OF SERVICE

      I hereby certify that on May 26, 2020, I electronically filed the foregoing with the Clerk of
the Court for the United States District Court for the Northern District of Ohio by using the
CM/ECF system.

      I further certify that I caused a true and correct copy of the foregoing REQUEST FOR
CLERK’S ENTRY OF DEFAULT to be served by United States Postal Service Certified Mail®
on May 26, 2020 to:

                                        GO TO DRA LLC
                                    88005 Overseas Highway
                                             10-152
                                    Islamorada, Florida 33036

                                          Logan Lewis
                                    88005 Overseas Highway
                                             10-152
                                    Islamorada, Florida 33036

                                                            /s/ Joseph S. Davidson




                                                2
